          Case 4:19-cv-00892-HSG Document 277 Filed 02/05/20 Page 1 of 5




 1   DROR LADIN*
     NOOR ZAFAR*
 2   JONATHAN HAFETZ*
     HINA SHAMSI*
 3   OMAR C. JADWAT*
     AMERICAN CIVIL LIBERTIES UNION FOUNDATION
 4   125 Broad Street, 18th Floor
     New York, NY 10004
 5   Tel.: (212) 549-2500
     dladin@aclu.org
 6   nzafar@aclu.org
     jhafetz@aclu.org
 7   hshamsi@aclu.org
     ojadwat@aclu.org
 8   *Admitted pro hac vice
 9   CECILLIA D. WANG (SBN 187782)
     AMERICAN CIVIL LIBERTIES UNION FOUNDATION
10
     39 Drumm Street
11   San Francisco, CA 94111
     Tel.: (415) 343-0770
12   cwang@aclu.org

13   Attorneys for Plaintiffs

14
                                     UNITED STATES DISTRICT COURT
15                                 NORTHERN DISTRICT OF CALIFORNIA
                                   SAN FRANCISCO-OAKLAND DIVISION
16

17
      SIERRA CLUB and SOUTHERN BORDER                                Case No.: 4:19-cv-00892-HSG
18    COMMUNITIES COALITION,

19                              Plaintiffs,                          STIPULATED REQUEST FOR
                                                                     ORDER DISMISSING WITHOUT
20                   v.                                              PREJUDICE PLAINTIFFS’
                                                                     TREASURY FORFEITURE FUND
21    DONALD J. TRUMP, President of the United                       CLAIMS
      States, in his official capacity; MARK T. ESPER,
22    Secretary of Defense, in his official capacity;
      CHAD F. WOLF, Acting Secretary of Homeland
23    Security, in his official capacity; and STEVEN
      MNUCHIN, Secretary of the Treasury, in his
24    official capacity,
25                              Defendants.
26

27

28
                  Stipulated Request for Order Dismissing without Prejudice Pls.’ Claims Relating to TFF
                                             CASE NO: 4:19-cv-00892-HSG
          Case 4:19-cv-00892-HSG Document 277 Filed 02/05/20 Page 2 of 5



            Pursuant to Local Rule 7-12, Plaintiffs and Defendants in the above-captioned case stipulate
 1

 2   and agree as follows:

 3          1.      Plaintiffs’ First Amended Complaint for Declaratory and Injunctive Relief, ECF No.

 4   26, identifies three different sources of federal funds from which Defendants directed money be
 5   diverted to fund the construction of border barriers on the United States-Mexico border.
 6
            2.      Plaintiffs’ First Amended Complaint alleges that Defendants’ diversion of $601
 7
     million from the Treasury Forfeiture Fund (“TFF”), one of the three funding sources at issue in this
 8
     case, would harm Plaintiffs by enabling construction of border walls on lands where Plaintiffs’
 9

10   members live, work, and recreate, and by forcing Plaintiffs and their member organizations to

11   divert resources to challenge and remedy these harms. Plaintiffs’ First Amended Complaint alleges

12   that Defendants’ diversion of funds under 31 U.S.C. § 9705 to augment border wall funding
13
     otherwise expressly limited and restricted by Congress violates the Consolidated Appropriations
14
     Act of 2019, the Constitution’s separation of powers, the Appropriations Clause, the Presentment
15
     Clause, and is ultra vires. ECF No. 26 ¶¶ 138–190.
16
            3.       In September 2019, the Department of the Treasury transferred $600,993,368.26 to
17

18   U.S. Customs and Border Protection (“CBP”) for border wall construction. See Defs.’ Notice

19   Regarding Use of the Treasury Forfeiture Fund, ECF No. 209 (Oct. 3, 2019).
20          4.      On January 8, 2020, Defendants filed an additional notice regarding use of the TFF,
21
     stating that CBP has made decisions as to how to use $340 million of the TFF funds diverted. See
22
     Declaration of Loren Flossman ¶ 7, ECF No. 266 (Jan. 8, 2020). All $340 million will be used to
23
     support border wall projects in Border Patrol’s Rio Grande Valley Sector. Id. The majority of this
24

25   money, $216 million, will be used for construction management, to cover increased project costs,

26   and for real estate planning for projects otherwise funded by congressional appropriations. Id. ¶ 7.b.

27   The remaining balance of approximately $124 million will be used to exercise contract options for
28   otherwise planned barrier projects known as RGV 09 and RGV 10. Id. ¶ 7.a. Both projects had
                                                            1
                  Stipulated Request for Order Dismissing without Prejudice Pls.’ Claims Relating to TFF
                                             CASE NO: 4:19-cv-00892-HSG
          Case 4:19-cv-00892-HSG Document 277 Filed 02/05/20 Page 3 of 5



     previously been funded exclusively with funds appropriated in the Fiscal Year 2019 CBP
 1

 2   appropriation (Public Law No. 116-6 ¶ 230). Id. In RGV 09, approximately $11 million in TFF

 3   funds are intended to enable CBP to increase the height of a previously planned segment in Starr

 4   County, Texas, from 18 feet to 30 feet. Id. In RGV 10, approximately $113 million in TFF funds
 5   are intended to add approximately 10 miles of barrier to a previously planned and otherwise funded
 6
     project in Hidalgo and Cameron Counties, Texas. Id.
 7
            5.      CBP has represented that it will not begin construction on the RGV 09 and RGV 10
 8
     projects, including the portions of those projects funded with TFF funds, until it has acquired
 9

10   sufficient real estate, and does not anticipate having sufficient real estate prior to July 2020. Notice

11   Regarding Use of TFF Funds, ECF No. 266, at 3 (Jan. 8, 2020).

12          6.      CBP intends to use the remaining balance of approximately $261 million in TFF
13
     funds for real estate planning activities for future year barrier construction in the United States
14
     Border Patrol’s priority locations along the southwestern border. Declaration of Loren Flossman,
15
     ECF No. 266, ¶ 9 (Jan. 8, 2020). Defendants have not provided additional information as to the
16
     location or timing of specific projects that would receive additional funding.
17

18          7.      Based upon these sworn representations, the parties agree that Plaintiffs’ claims as

19   set forth in the First Amended Complaint regarding the diversion of funds from the TFF shall be
20   dismissed without prejudice.
21
            8.      THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and between the
22
     parties, subject to the Court’s approval, that Plaintiffs’ claims regarding the diversion of funds from
23
     the TFF under 31 U.S.C. § 9705 shall be dismissed without prejudice.
24

25          A proposed order is attached.

26

27

28
                                                            2
                  Stipulated Request for Order Dismissing without Prejudice Pls.’ Claims Relating to TFF
                                             CASE NO: 4:19-cv-00892-HSG
         Case 4:19-cv-00892-HSG Document 277 Filed 02/05/20 Page 4 of 5



     Dated: February 5, 2020                               Respectfully submitted,
 1

 2                                                          /s/Dror Ladin
     Mollie M. Lee (SBN 251404)                            Dror Ladin*
 3   American Civil Liberties Union Foundation             Noor Zafar*
        of Northern California, Inc.                       Jonathan Hafetz*
 4   39 Drumm Street                                       Hina Shamsi*
     San Francisco, CA 94111                               Omar C. Jadwat*
 5   Tel.: (415) 621-2493                                  American Civil Liberties Union Foundation
 6   Fax: (415) 255-8437                                   125 Broad Street, 18th Floor
     mlee@aclunc.org                                       New York, NY 10004
 7                                                         Tel.: (212) 549-2500
     David Donatti*                                        Fax: (212) 549-2564
 8   Andre I. Segura (SBN 247681)                          dladin@aclu.org
     American Civil Liberties Union Foundation             nzafar@aclu.org
 9      of Texas                                           jhafetz@aclu.org
10   P.O. Box 8306                                         hshamsi@aclu.org
     Houston, TX 77288                                     ojadwat@aclu.org
11   Tel.: (713) 325-7011
     Fax: (713) 942-8966                                   Cecillia D. Wang (SBN 187782)
12   ddonatti@aclutx.org                                   American Civil Liberties Union Foundation
     asegura@aclutx.org                                    39 Drumm Street
13
                                                           San Francisco, CA 94111
14                                                         Tel.: (415) 343-0770
                                                           Fax: (415) 395-0950
15   Counsel for Plaintiffs                                cwang@aclu.org

16   *Admitted pro hac vice                                Sanjay Narayan (SBN 183227)**
     **Counsel for Plaintiff Sierra Club                   Gloria D. Smith (SBN 200824)**
17
                                                           Sierra Club Environmental Law Program
18                                                         2101 Webster Street, Suite 1300
                                                           Oakland, CA 94612
19                                                         Tel.: (415) 977-5772
                                                           sanjay.narayan@sierraclub.org
20                                                         gloria.smith@sierraclub.org
21

22

23

24

25

26

27

28
                                                          3
                Stipulated Request for Order Dismissing without Prejudice Pls.’ Claims Relating to TFF
                                           CASE NO: 4:19-cv-00892-HSG
          Case 4:19-cv-00892-HSG Document 277 Filed 02/05/20 Page 5 of 5



                                                               DAVID MORRELL
 1                                                             Deputy Assistant Attorney General
 2                                                             ALEXANDER K. HAAS
                                                               Director, Federal Programs Branch
 3
                                                               ANTHONY J. COPPOLINO
 4                                                             Deputy Director, Federal Programs Branch
 5                                                             /s/ Andrew I. Warden
                                                               ANDREW I. WARDEN
 6                                                             Senior Trial Counsel (IN Bar No. 23840-49)
 7                                                             KATHRYN C. DAVIS
                                                               RACHAEL L. WESTMORELAND
 8                                                             MICHAEL J. GERARDI
                                                               LESLIE COOPER VIGEN
 9                                                             Trial Attorneys
                                                               U.S. Department of Justice
10                                                             Civil Division, Federal Programs Branch
                                                               1100 L Street, NW
11                                                             Washington, D.C. 20530
                                                               Tel.: (202) 616-5084
12                                                             Fax: (202) 616-8470
                                                               Email: Andrew.Warden@usdoj.gov
13

14                                                             Counsel for Defendants

15

16                                               DECLARATION

17
            I declare, under penalty of perjury, that the factual assertions contained in this stipulation are
18
     true and correct to the best of my knowledge.
19

20

21
                                                                        /s/ Dror Ladin
22

23

24

25

26

27

28
                                                           4
                 Stipulated Request for Order Dismissing without Prejudice Pls.’ Claims Relating to TFF
                                            CASE NO: 4:19-cv-00892-HSG
